                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DIANE M. LITVINUK-ROACH,                     )
                                              )
                      Plaintiff,              )
                                              )       Civ. A. No. 18-276
        v.                                    )       Hon. Nora Barry Fischer
                                              )
RELIANCE STANDARD LIFE                        )
INSURANCE COMPANY,                            )
                                              )
                      Defendant.              )


                                   MEMORANDUM ORDER

       Upon consideration of Plaintiff Diane M. Litvinuk-Roach’s oral request to supplement the

record, (Docket Nos. 41; 48 at 58–59, 62), followed by a written motion, (Docket No. 46),

Defendant Reliance Standard Life Insurance Company’s Brief in Opposition and the relevant

caselaw cited therein, (Docket No. 49), the pertinent portions of the Administrative Record

(“AR”), (Docket No. 47), and for the following reasons, the Court DENIES Plaintiff’s motion.

(Docket No. 46).

       Generally, judicial review of an ERISA benefits’ denial under the arbitrary and capricious

standard, which applies in this case, is limited to the AR which “cannot be supplemented during

litigation.” Howley v. Mellon Fin. Corp., 625 F.3d 788, 793 (3d Cir. 2010) (quoting Kosiba v.

Merck & Co., 384 F.3d 58, 67 n.5 (3d Cir. 2004)). However, the United States Supreme Court has

recognized the existence of a structural conflict of interest in cases where, as in here, “a plan

administrator both evaluates claims for benefits and pays benefits claims . . . .” Metro. Life Ins.

Co. v. Glenn, 554 U.S. 105, 112 (2008). In such cases, a court may consider documents outside

the AR to determine whether the denial was affected by the plan administrator’s conflicting

interests. Howley, 625 F.3d at 793.

                                                  1
       Here, Plaintiff seeks to supplement the AR with documents, purportedly, demonstrating

that Defendant was apprised of Plaintiff’s inability to attend the March 31, 2015 IME, and that

Plaintiff requested Defendant to reschedule the IME. (Docket No. 46 ¶ 6). But, neither the

documents, nor the justification for supplementation offered by Plaintiff is relevant “to assessing

the extent of [Defendant’s] conflict of interest, and by inference, the effect of that conflict on its

decision-making process.” Howley, 625 F.3d at 794. In this Court’s estimation, even if the offered

documents had any probative value to the conflict of interest inquiry, supplementation would have

been unnecessary because the AR sufficiently details the events surrounding the cancellation and

rescheduling (or lack thereof) of the IME. (Docket No. 47-1 at AR0124–AR0128). Accordingly,

Plaintiff’s motion to supplement the record, (Docket No. 46), is DENIED.

       IT IS SO ORDERED.

                                                        /s/ Nora Barry Fischer
                                                        Nora Barry Fischer
                                                        United States District Judge


Dated: January 16, 2019

cc/ecf: All counsel of record




                                                  2
